DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 05/31/2022 have been fully considered but they are not persuasive. 
Argument (1): Regarding Claims 1-6 and 8-13, Applicant asserts that, in Chamberlin, according to FIGS. 2 and 8, the I/O interface module 208 defines a radial seal 822, to acoustically seal the I/O interface module 208, that is, the radial seal 822 is a--rranged between the I/O interface module 208 and the frame 308 (i.e. the housing 104). However, the radial seal 822 is not arranged between the USB port 212 and the housing 104, the USB port 212 is arranged on the I/O interface module 208, and there is no seal provided between the USB port 212 and the main body or the front portion of the I/O interface module 208, and there is no seal provided between the USB port 212 and the housing, thus, there is no sealed connection between the USB port 212 and the housing, and there is no sealed connection between the USB port 212 and the I/O interface module 208, the USB port 212 cannot be acoustically sealed. That is, the radial seal 822 being arranged between the I/O interface module 208 and the housing is not equal to the radial seal 822 being arranged between the USB port 212 and the housing, and the radial seal 822 in Chamberlin is not equal to the fourth sealing member in independent claim 1. Therefore, Chamberlin fails to disclose that the radial seal 822 can achieve a sealed connection between the USB port 212 and the housing.
Examiner’s Response: Examiner respectfully disagrees. The limitations, as currently drafted, do not require the seal be touching the USB port/interface and any other materials not be in between the USB port/interface and the housing. Also, the limitations do not expressly claim whether the seal seals the connection between the USB port and the housing or merely the USB interface housing. Therefore, Chamberlin reads on the claimed limitations as currently recited. The Seal 822 of Chamberlin seals between the interface and the housing, see Para 0084-0085.

Argument (2): Regarding Claims 1-6 and 8-13, Applicant asserts that, in Yeh, the first opening 22 and the second opening 24 are formed in the circuit board 20, however, the first opening 22 and the second opening 24 are not cooperatively formed between the lower housing and the upper housing, thus, the first receiving cavity in claim 1 is equal to the first opening 22 and the second opening 24 in Yeh, but the assembly position of the speaker unit in claim 1 is different from the assembly position of the first loudspeaker 42 and the second loudspeaker 44. 
Examiner’s Response: Examiner respectfully disagrees. It is Cheng that teaches a first receiving cavity cooperatively formed between the lower housing and the upper housing, see Fig. 4, where Cheng discloses a sound cavity 200 within the mobile phone housing. Yeh further teaches a speaker unit that is arranged in the receiving cavity, see Fig. 3, where Yeh discloses an opening 22. Therefore, the combined teachings of Cheng, Yeh and Chamberlin disclose all of the claimed limitations as currently recited.

Argument (3): Regarding Claims 1-6 and 8-13, Applicant asserts that the plate in claim 1 and the circuit board 20 in Yeh are both electrically connected to the speaker, the plate in claim 1 is arranged in the first receiving cavity, that is, the plate and the speaker unit are both arranged in the first receiving cavity. However, the circuit board 20 is arranged between the housing 10 and the mounting sheet 30, that is, the circuit board 20 cannot arranged in the first opening or the second opening. Therefore, the assembly position of the plate in claim 1 is not the same as the assembly position of the circuit board in Yeh.
Examiner’s Response: Examiner respectfully disagrees. As mapped in the Final Office Action, Base 46 of Yeh is equated with the plate claimed in Claim 1 and not the board 20. Base 46 is arranged in cavity 22. The speaker module 42 is mounted on the base 46 that is electrically connected to the circuit board 20, see Fig 3 and Para [0020]-[0021] of Yeh.